IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 174 WAL 2021
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
MARCIA MARTHA DINARDO,                        :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2022, the Petition for Allowance of Appeal is

DENIED. Further, the Application for Leave to file Amicus Brief is DENIED as moot.